Title: From John Adams to William Tudor, Sr., 6 August 1818
From: Adams, John
To: Tudor, William, Sr.



Dear Sir
Quincy August 6th 1818

“Mid the low murmurs of submissive fear and mingled rage my Hambden raised his Voice, & and to the Laws appealed.”
Mr. Otis had reasoned like a Philosopher upon the Navigation Acts and upon all the tyranical Acts of Charles the Second but when he came to the Revenue Laws, the Orator blazed out Poor King William! If thy Spirit whether in Heaven of elswhere heard James Otis, it must have blushed. A Statholder of Holland by Accident or by miracle, vested with a little brief Authority in England, cordially adopting the System of George Downing Josiah Child and Charles the Second for the total destruction of that Country to which he owed his Existence and all his Power and importance in the World! And what was Still worse, joining in the conspiracy, with Such worthy Characters to enslave all  Colonies in Europe Asia and America and indeed all Nations, to the omnipotence of the British Parliament & its Royal Navy.
The Act of Parliament of the seventh and Eighth of King William the third was produced Chapter 22d “An Act for preventing Frauds, and regulating Abuses in the Plantation Trade” I wish I could transcribe this whole statute, and that which preceeds it “An Act for the Encouragement of Seamen.” But who would read them? Yet it behoves our young and old yeoman Mechanics and Labourers Phylosophers, Politicians, Legislators, and Merchants to read them. However tedious and painfull it may be for you to read them or me to transcribe any part of these dull Statutes, We must endure the Task, or we shall never Understand the American Revolution. Recollect and listen to the Preamble of this Statute of the 7th and 8th of William the 3d. Chapter 22nd:
  “Whereas, notwithstanding diverse Acts made for the Encouragement of the Navigation of this Kingdom, and for the better Securing and “regulating the Plantation Trade, more especially One Act of Parliament made in the 12th Year of the Reign of the late King Charles the 2d. entitled An Act for the increasing of shipping and Navigation, Another Act made in the 15th year of the Reign of his said late Majesty, entitled An Act for the Encouragement of Trade, Another Act made in the 22d & 23d years of his Said late Majesty’s Reign, entitled, An Act to prevent the planting of Tobacco in England, and for regulation of the Plantation Trade, another Act made in the 25th year of the Reign of his said late Majesty entitled, An Act for the Encouragement of the Greenland and Eastland Fisheries, and for the better securing the Plantation Trades, great Abuses are daily committed, to the Prejudice of the English Navigation, and the loss of a great Part of the  Trade to this Kingdom by the Artifice and cunning of ill disposed Persons: for Remedy whereof for the future” &c.
Will you be so good Sir, as to pause a moment on this Preamble? To what will you liken it? Does it resemble a great, rich powerful West India Planter, Alderman Beckford for example, preparing and calculating and writing Instructions for his Overseers “You are to have no regard to the Health Strength Comfort, natural Affections or moral Feelings or intellectual Endowments of my Negroes. You are only to consider What Subsistance to allow them and what Labour to exact of them will Subserve my Interest. According to the most accurate Calculation I can make the proportion of Subsistence and labour which will work them up, in six years upon an Average, is the most profitable to the Planter.” “And this Allowance, surely is very humane; for we estimate here, the lives of our Coal–heavers upon an average at only two years and our fifty thousand Girls of the Town at three years at most.” “And our Soldiers and Seamen, at, no matter what”
Is there Mr Tudor, in this Preamble, or in any Statute of Great Britain, in the whole Book, the smallest Consideration of the Health the Comfort, the Happiness, the wealth, the Growth the Population the Agriculture the Manufactures, the Commerce the Fisheries of the American People? All these Things are to be sacrificed to British Wealth, British Commerce British Domination, and the British Navy, as the great Engine and Instrument to accomplish all. To be sure, they were apt Scholars of their Master Tacitus whose fundamental and universal Principle of Phylosophy, Religion, Morality and Policy, was that all Nations and all things were to be sacrificed to the Grandeur of Rome. Oh! My Fellow Citizens that I had the Voice of an Arch Angel to warn you against these detestable Principles! The World was not made for you. You were made for the world. Be content with your own Rights. Never usurp those of others. What would be the Merit, and the fortune of a Nation that should never do or suffer Wrong?
The Purview of this Statute was, in the same spirit with the Preamble. Pray read it! Old as you are; you are not so old as I am; and I assure you I have conquered my natural impatience so far as to read it again, after almost sixty years acquaintance with it, in all its horrid deformity.
Every Artifice is employed to ensure a rigorous, a severe a cruel execution of this system of Tyrany. The Religion, the Morality, of all Plantation Governors, of all Naval Commanders of all Custom house Officers, if they had any, and all men have some; were put in requisition by the most solemn oaths; Their Ambition was inlisted by the forfeiture of their offices; the avarice was secured by the most tempting Penalties and Forfeitures, to be divided among them. Fine Picking to be sure! Even the lowest, the basest Informers were to be made Gentlemen of Fortune!
I must transcribe one section of this detestable Statute, & leave you to read the rest. I can transcribe no more.
The sixth section of this benign Law, of our glorious Deliverer King William, is as follows.
Section 6 “And for the more effectual preventing of Frauds, and regulating Abuses in the Plantation Trade in America, be it further enacted by the Authority aforesaid, that all ships coming into or going out of any of  our the said Plantations, and lading, or unlading any Goods or Commodities, whether the same be His Majesty’s Ships of War, or Merchants Ships & the Masters & commanders thereof & their ladings, shall be subject and liable to the same Rules, Visitations, Searches Penalties and Forfeitures, as to the entering lading or discharging their respective ships and Ladings as ships & their Ladings, and the Commanders and Masters of ships, are subject and Liable unto in this Kingdom, by virtue of an act of Parliament made in the fourteenth Year of the Reign of King Charles the second entitled an Act for preventing Frauds, and regulating Abuses in His Majesty’s Customs: And that the officers for collecting and managing His Majesty’s Revenue, and inspecting the Plantation Trade, and in any of the said Plantations, shall have the same Powers and authorities for visiting  of ships, and taking their Entries and for seizing and securing or bringing on Shore any of the Goods prohibited to be imported  into or out of any the said Plantations, or  which any duties are payable or ought to have been paid by any of the before mentioned Acts, as are provided for the Officers of the Customs in England by the said last mentioned Act made in the fourteenth year of the Reign of King Charles the second, and also to enter Houses or Warehouses, to search for and seize any such Goods and that all the Wharfingers and Owners of Keys and Wharfs, or any Lightermen, Bargemen, Watermen Porters or other Persons assisting in the Conveyance, concealment or Rescue of any of the said Goods, or in the hindering or resistance of any of the said officers in the Performance of their Duty, and the Boats Barges, Lighters or other Vessels employed in the conveyance of such goods, shall be subject to the like Pains and Penalties as are provided by the same Act made in the fourteenth year of the Reign of King Charles the second in relation to prohibited and uncustomed Goods in this Kingdom, and that the “like Assistance” shall be given to the said officers in the execution of their Office as by the said last Act is provided for the Officers in England; and also that the said Officers shall be subject to the same Penalties & Forfeitures, for any Corruptions, Frauds, Connivances, or Concealments, in violation of any the before mentioned Laws, as any officers of the Customs in England are liable to by virtue of the said last mentioned Act; and also that in case any Officer or Officers in the Plantations shall be sued or molested for anything done in the Execution of their office, the said Officer shall and may plead the General Issue, and shall give this or other Custom Acts in Evidence & the judge to allow thereof, have and enjoy the like Privileges * Advantages, as are allowed by Law to the Officers of his Majestys Customs in England.”
This is the second and  last time, I believe that the word “Assistance” is employed in any of these statutes. But the words “Writs of Assistance” were no where to be found; in no statute, no Law Book, no Volume of Entries Neither in Rastall, Coke, or Fittzherbert nor even in Instructor Claricatis or Burns Justice. Where then was it to be found? No where but in the Imagination or Invention of Boston Custom house Officers, Royal Governors, West India Planters or Naval Commanders.
Could it be pretended that the Superior Court of Judicature Court of Assize and General Goal Delivery in the Province of Massachusetts Bay had all the Powers of the Court of Exchequer in England & consequently could issue Warrants like his Majesty’s Court of Exchequer in England? No Custom House Officer dared to say this or to instruct his Counsel to say it. It is true this court was invested with all the Powers of the Kings Bench Common Pleas & Exchequer in England but this was by a Law of the Province made by the Provincial Legislature by Virtue of the Powers Vested in them by the charter.
Otis called and called in vain for their Warrant from “his Majesty’s Court of Exchequer,” Hutchinson himself They had none & they could have none from England and they dared not say that Hutchinson Court, was “His Majestys Court of Exchequer.” Hutchinson himself dared not say it, The Principle would have been fatal to Parliamentary Pretensions.
It was indeed a Farce. The Crown by its agents accumulated Construction upon Construction and Inference upon Inference, as the Giants heaped Pelion upon Ossa. I hope it is not impious or prophane to compare Otis to Ovids Jupiter. But “Misso fulmine perfregit Olympum, et excussit Subjecto Pelio Ossam” He dashed this whole Building to Pieces and scattered the pulverised Atoms to the four Winds and no Judge, Lawyer or Crown Officer dared to say Why do you so. They were all reduced to total Silence.
In plain English by cool patient comparasons of Phraseology of these Statutes, their several Provisions, the dates of their Enactments the Privaleges of our charters the merits of the Colonists &c he shewed the Pretensions to introduce the revenue Acts & this arbitrary and mechanical Writ of Assistance as an Instrument for the execution of them to be so irrational; by his Wit he represented the attempt as so ludicrous and rediculous & by his dignified Reprobation of so impudent an Attemp to impose on the People of America; he raised such a storm of Indignation Hutchinson, who had been appointed on purpose to sanction this Writ dared not utter a Word in its favour, and Mr Gridley himself seemed to me to exult inwardly at the Glory and tryumph of his Pupil.
This, I am sure must be enough, at this time and from this Text, to fatigue you, as it is more than enough to Satisfy / Your most obedient &c
John Adams